Pfeifer, J.,
dissenting.
{¶ 25} Although I may well agree with the majority as to the ultimate disposition of the property at issue, I dissent. My concern is with the application of the prior public use doctrine, which yields a mechanical “first use is best use” result to every inquiry. I believe that the prior public use doctrine needs fine-tuning so that property disputes between public entities can be resolved through a reasoned weighing of alternative possible uses.
{¶ 26} The resolution of competing public uses for property should spring from the relative necessity of the competing uses. The element of the necessity of an appropriation is a part of every eminent domain case (R.C. 163.05), and that element should be paramount in a dispute between public entities. Unlike in cases between public and private entities, the condemnee should not have the burden of proof on the issue of the necessity of the taking. A condemnor should have to prove a reasonable necessity for the taking. A reasonable necessity could *109be proved by demonstrating that the condemnor’s use better serves the interests of the public or that the advantages to the condemnor of the taking largely exceed the disadvantages that would befall the condemnee. See 2 Lewis, A Treatment on the Law of Eminent Domain in the United States (3d Ed.1909), Section 440.
Baker & Hostetler, L.L.P., David C. Levine, John H. Burtch and Michael E. Minister, for appellant.
Richard C. Pfeiffer Jr., Columbus City Attorney, Daniel W. Drake, Chief Counsel, John C. Klein III and Jennifer S. Gams, Assistant City Attorneys, for appellee.
Thompson Hiñe, L.L.P., Robert M. Curry and Chad D. Cooper, urging affirmance for amici curiae Five Rivers MetroParks, Preservation Park District of Delaware County, Johnny Appleseed Metropolitan Park District, Medina County Park District, Centerville-Washington Park District, Washington Township Board of Trustees (Franklin County), Mill Creek Metropolitan Park District, O.O. McIntyre Park District, Wood County Park District, MetroParks Serving Summit County, Stark County Park District, and Metropolitan Park District of the Toledo Area.
{¶ 27} I believe that the public interest in these kinds of cases is too great to let them be decided without a contemplation of what result is, in fact, best for the public. I am heartened to glean from the majority opinion that it believes that the prior public use doctrine may indeed need to be modified in the future, but just not in this case. However, I would remand this case to the trial court for a determination as to whether there is a reasonable necessity for Worthington’s proposed taking.